DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-00-00342-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


SWAN TRANSPORTATION COMPANY,       §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNT COURT AT LAW OF

CHARLES LEROY MCCLENNY, 
CLAYTON DOUGLAS SEALS, 
ARVILLE DEWS, JOHN HAYES,                   §     SMITH COUNTY, TEXAS
LEE ROY VAUGHN, ARTHALIA 
PORTER, JR., MACK A. MILLER,
AND ROBERT EARL MOORE
APPELLEES





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Along with its motion, Appellant has furnished
documentation that the appeal has been resolved pursuant to a plan of reorganization in Case No.
01-11690 (JKF), styled In Re: Swan Transportation Company, filed in the United States
Bankruptcy Court for the District of Delaware.  Because Appellant has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed.

Opinion delivered September 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)